Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about September 11, 2003, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant landlord argues that she took reasonable measures to close her building and that plaintiff was merely a squatter at the building whose injury by reason of the building’s concededly hazardous condition was not foreseeable and, accordingly, was not an eventuality for which she may be held accountable. However, the evidence adduced on the motion raises triable issues as to whether defendant did in fact close her building, or at least take reasonable measures to do so, and as to whether de*350fendant knew or should have known that her building was being used for residential purposes, despite its unsafe condition (see Scurti v City of New York, 40 NY2d 433 [1976]). Concur— Tom, J.P., Andrias, Sullivan, Ellerin and Williams, JJ.